Case 2:17-cv-00047-CJC-ADS Document 37 Filed 02/02/21 Page 1 of 2 Page ID #:289




                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

 Case No.: 2:17-00047 CJC (ADS)                                 Date: February 2, 2021
 Title: Francisco Perez v. K. Holland


 Present: The Honorable Autumn D. Spaeth, United States Magistrate Judge


                Kristee Hopkins                               None Reported
                 Deputy Clerk                            Court Reporter / Recorder

     Attorney(s) Present for Petitioner(s):       Attorney(s) Present for Respondent(s):
                None Present                                   None Present

 Proceedings:          (IN CHAMBERS) ORDER TO SHOW CAUSE REGARDING
                       STATE PETITIONS

        On January 18, 2018, the previous Magistrate Judge ordered this habeas case
 stayed until (1) Petitioner exhausts his state court remedies for each of the grounds that
 he asserted in the Petition; and (2) Petitioner’s petition for recall and resentencing is
 resolved, including any appeals. [Dkt. No. 13]. The Court ordered Petitioner to file a
 status report every sixty days until those matters were resolved. [Id., p. 3–4].
 Furthermore, the Court ordered Petitioner to file a notice concerning the California
 Supreme Court’s resolution of these matters and copies of the orders or other
 resolutions of these matters in the California courts. [Id., p. 4].

        On December 10, 2020, Petitioner, through counsel, filed a status report stating
 his petition for review in the California Supreme Court was denied on November 18,
 2020. [Dkt. No. 36, p. 3]. The status report also states that Petitioner was released on
 parole on or about July 2, 2019. [Id., p. 2].

        Petitioner is ordered to show cause by no later than February 16, 2021. Petitioner
 must file copies of the relevant state court orders regarding the resolution of his state
 habeas petition and petition for recall and resentencing. Furthermore, if Petitioner
 wishes to proceed with the Petition, he must file a request to lift the stay in this action.
 The request should also explain why the Petition is not moot, given Petitioner’s release
 from custody.



 CV-90 (03/15) - KIL                Civil Minutes – General                        Page 1 of 2
Case 2:17-cv-00047-CJC-ADS Document 37 Filed 02/02/21 Page 2 of 2 Page ID #:290




                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL

 Case No.: 2:17-00047 CJC (ADS)                                Date: February 2, 2021
 Title: Francisco Perez v. K. Holland

        If Petitioner no longer desires to pursue the Petition or if it is mooted by
 Petitioner’s release, Petitioner may request a voluntary dismissal of this action pursuant
 to Federal Rule of Civil Procedure 41(a). The Clerk of Court is directed to attach a
 Notice of Dismissal Form (CV-009) to this Order for Petitioner’s convenience.

       Plaintiff is hereby cautioned that failing to comply with this Order will
 result in the recommendation that this action be dismissed for failure to
 prosecute or to obey Court orders pursuant to Federal Rule of Civil
 Procedure 41(b).

        IT IS SO ORDERED.




                                                                      Initials of Clerk kh




 CV-90 (03/15) - KIL                Civil Minutes – General                       Page 2 of 2
